Citation Nr: 0620062	
Decision Date: 07/10/06    Archive Date: 07/21/06

DOCKET NO.  01-02 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for L3 and L5 laminectomy 
(lumbar spine disorder).  

(The issue of entitlement to waiver of recovery of a loan 
guaranty indebtedness in the amount of $18,753.03 is 
adjudicated in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran appeared at a videoconference 
hearing before the undersigned Judge in April 2006.  In March 
2006 and again in April 2006, the veteran submitted 
additional information in support of his claim along with a 
signed written statement waiving initial consideration of 
this information by the RO.  

The Board decided this matter on June 16, 2006.; however, 
evidence was received by the Board subsequent to the 
decision.  Therefore, the Board vacated the June 16, 2006 
decision and has conducted a de novo review of the service 
connection issue on appeal as if the June 16, 2006 decision 
had not been entered. 


FINDINGS OF FACT

1.  Service medical records do not show treatment for, or 
diagnosis of, a lumbar spine disorder.  

2.  The competent medical evidence of record does not show 
any disorder of the lumbar spine resulting from an in-service 
injury.




CONCLUSION OF LAW

An in-service injury did not result in a lumbar spine 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The initial agency decision was made prior to the enactment 
of 38 U.S.C.A. § 5103(a) and therefore, it was not possible 
to provide proper notification before initial adjudication.  
In addition, VA fully notified the veteran of what is 
required to substantiate his claim in an August 2003 letter.  
In the letter, along with the February 2001 statement of the 
case (SOC) and multiple supplemental statements of the case 
(SSOC), VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  
Additionally, the veteran was requested to submit any 
evidence in his possession.  The letter, SOC, and SSOCs 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case, and the basis for denial.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Furthermore, while proper notification was not received prior 
to the initial rating determination, the veteran has not 
asserted, nor can the Board find, that any prejudice to the 
veteran resulted from the post-decisional notice.  As such, 
the duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the letter dated in August 2003 did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Finally, the veteran has not otherwise 
asserted prejudice involving failure to notice of a 
disability rating or effective date claim.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes service medical records, VA medical 
records, VA examination report dated in June 2000, numerous 
private medical statements, statements and testimony from the 
veteran, and numerous witness statements.  It does not appear 
that there are any other additional records that are 
necessary to obtain before proceeding to a decision in the 
issue on appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Service Connection 

The veteran contends that his current lumbar spine disorder 
is related to an in-service injury.  The veteran testified 
that during service, he was tackled while playing football 
and that one person fell on top of his head, close to his 
shoulders, and two other tacklers fell on his back.  This 
incident resulted in a broken left clavicle, requiring 
surgery and 50 days of hospitalization.  The veteran stated 
that his back hurt in addition to his clavicle injury.  The 
veteran also submitted a number of lay witness statements and 
medical opinions to support his claim.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Upon review, the service medical records do not show any 
complaints or treatment related to a back injury.  The lay 
witness statements from both sisters, E.A., J.D.L.T., A.B., 
and J.G. all attested to witnessing the veteran in a half-
body cast from his neck to the waist as a result of an injury 
during basic training.  Indeed, service medical records do 
confirm that the veteran was hospitalized for 50 days from 
March 1966 to April 1966 for a left clavicle injury, 
including surgery.  However, there was no reference to any 
complaints, findings, or diagnoses of a lumbar spine injury 
or history of such in the veteran's service medical records.  

In addition, the veteran testified that he was able to 
complete basic training following the injury.  He also 
continued to service until February 1969 without any 
complaints or treatment involving a lumbar spine problem.  
Separation examination dated in December 1968 noted that 
clinical evaluation of the spine was normal.  The veteran did 
not complain of any chronic back problems at the time of 
separation examination.  Moreover, in a statement dated in 
February 1969, the veteran indicated no change in his medical 
condition since the December 1968 examination.  Thus, even 
assuming that the veteran did injure his lumbar spine at the 
time he injured his left clavicle, it appears that the injury 
was acute and transitory in nature.    

Post-service medical evidence shows a magnetic resonance 
image (MRI) taken in September 1999, which noted moderate 
central stenosis at L3-L4 and severe stenosis at L4-L5.  It 
also revealed posterior annular tear at L5-S1, neural 
foramina narrowing at L4-L5, and lateral recess narrowing at 
L4-L5 and L5-S1.  The veteran underwent a lumbar laminectomy 
of L3, L4, and L5 at VA in September 1999.  Medical records 
following the September 1999 surgery continue to show 
treatment for a chronic lumbar spine disorder.   

Medical statement from Charles A. Votzmeyer, D.C. dated in 
August 2001 indicated that he treated the veteran several 
times for his lumbar spine since the early 1980s, including 
for some very serious disc and nerve root compression 
injuries.  Dr. Votzmeyer further indicated that the veteran 
reached maximum medical improvement at his office sometime 
between 1994 and 1995.  

The veteran asserted that he continued to experience chronic 
lumbar back pain following service.  In support of this 
assertion, the veteran submitted a number of lay witness 
statements, including from his sisters and friends that he 
has known anywhere from 40 to 55 years.  Both sisters, E.A., 
J.D.L.T., A.B., and J.G. all attested that the veteran 
continued to complain of spine problems and receive treatment 
for spine problems following service.  One of the veteran's 
neighbors, D.C., even opined that the veteran's current back 
problems were due to his initial injury. 

Upon review, despite the veteran's complaints of chronic pain 
since service, the medical evidence shows no medical 
treatment for lumbar spine problems from 1969 until sometime 
in the 1980s, according to Dr. Votzmeyer.  As there was no 
lumbar spine treatment for more than 11 years following 
separation from service, it is clear then that there is no 
showing of chronicity from service.  In addition, following 
service, the veteran worked as a fire fighter for 19 years 
until he was dismissed secondary to injury, as noted in the 
September 1999 VA surgical report.  He was apparently 
employed as a fire fighter for a number years following 
service, despite the evidence of the veteran's subjective 
complaints and witness statements concerning the veteran's 
chronic lumbar spine pain since service. 

As for whether the veteran's current lumbar spine disorder is 
related to an in-service injury, the veteran submitted 
private medical statements from Dr. Votzmeyer, L. R. Pelly, 
M.D., and Sergio Antonio Avalos, M.D., and Antonio Aguilar 
Vela, M.D. in support of his claim.  A statement from Dr. 
Pelly dated in November 2000 indicated that the veteran's 
lumbar radiculopathy, and other disabilities, are related to 
a previous injury and that the veteran reported having 
discomforts, and lumbar pain since 1969.  Dr. Avalos 
indicated that a few weeks after the clavicle injury, the 
veteran complained of lower back pain. 

Upon review, Dr. Avalos provided no medical opinion, but 
restated the veteran's complaints of in-service back pain.  
Similarly, Dr. Pelly provided no opinion, except to restate 
that the veteran complained of lumbar pain since 1969.  The 
examiners' statements appear to be the veteran's own 
recitation of events, and not based on any review of the 
medical record, which does not reflect any injury to the back 
in service.  As such, these statements are of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
[the Board is not required to accept doctors' opinions that 
are based upon the claimant's recitation of medical history]; 
and Elkins v. Brown, 5 Vet. App. 474, 478 [rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].  In addition, neither examiner provided a rationale 
as to why the veteran's current lumbar spine disorder is 
related to service.  As such, these statements are not 
competent medical evidence.     

As for Dr. Votzmeyer, he stated in August 2001 that the 
veteran's spine injuries came from his accident during 
service.  In an April 2006 statement, Dr. Votzmeyer indicated 
that after reviewing the veteran's service medical records, 
including in-service hospital report, it is at least as 
likely as not that his current condition is related to 
service.  While Dr. Votzmeyer apparently reviewed the service 
medical records, he provided no rationale for his medical 
opinion, but rather only gave a conclusory statement of 
causation.  Furthermore, Dr. Votzmeyer's opinion is not 
persuasive as it premised on facts contradicted by the 
evidence.  As noted above, the service medical records do not 
show any treatment for the veteran's back.  Separation 
examination showed no chronic back disorder on clinical 
evaluation, nor one complained of by the veteran.  There is 
also no medical treatment for a back problem until the early 
1980s.  In addition, the veteran was employed as a fire 
fighter for 19 years following service.  Based upon the 
above, the opinion provided by Dr. Votzmeyer is not 
persuasive medical evidence. 

Dr. Vela stated in an April 2006 statement that the veteran's 
current complaints of spine problems are obviously related to 
the same diagnosis shown during his service.  However, the 
service medical records do not show any diagnosis of spine 
problems during service, thus, the Board finds that Dr. 
Vela's statement is not credible.  Although Dr. Vela 
indicated that he reviewed the records, he did not state what 
records were reviewed or how he came to the obviously 
conclusion that the veteran's current spine condition is 
related to service.  Therefore, Dr. Vela's opinion is not 
persuasive medical evidence.  

A June 2000 VA examination report revealed that the veteran 
was examined and diagnosed as having L3, L5 laminectomy 
secondary to a severe lumbar stenosis with a neurogenic 
claudication.  After reviewing the record, the examiner 
opined that the veteran's current lumbar spine disorder was 
not related to the injury in service, but rather due to 
subsequent injuries over the past few years or the veteran's 
weight.  

The Board finds the examiner's opinion to be persuasive as it 
is supported by the service medical records, which do not 
show a chronic lumbar spine problem.  It is also supported by 
the post-service evidence that shows no treatment for at 
least 11 years following service, and that the veteran was 
employed as a fire fighter following service for 19 years.  

The Board recognizes that the veteran and the lay witnesses 
who provided written statements are competent as laypersons 
to report that on which they have personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).   Indeed, the 
lay witness statements all account that they knew about the 
veteran's injury in service, some saw him in a half body cast 
that went from his neck to waist, and that they knew he 
complained of back pain since service.  However, there is no 
evidence of record that the veteran or any of the lay 
witnesses have specialized medical knowledge to be competent 
to offer medical opinion as to diagnosis, cause, or etiology 
of the claimed disability.  See Grottveit v. Brown, 5 Vet. 
App. 91. 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Based upon the above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
service connection claim.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claim is denied.


ORDER

Entitlement to service connection for L3 and L5 laminectomy 
is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


